Case 0:19-cv-60956-BB Document 1 Entered on FLSD Docket 04/12/2019 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

 CAROLINE LASHBROOK, individually
 and on behalf of all others similarly situated,

        Plaintiff,

 vs.

 AMERICAN INSURANCE AGENCIES
 DIRECT, LLC, Foreign Limited Liability Company,

        Defendant.
 ___________________________________________/


                                 CLASS ACTION COMPLAINT

        Plaintiff, Caroline Lashbrook (hereinafter “Plaintiff”), brings this class action under Rule

 23 of the Federal Rules of Civil Procedure against American Insurance Agencies Direct, LLC

 (“Defendant” or “AIA”) for its violations of the Telephone Consumer Protection Act, 47 U.S.C. §

 227 (hereinafter “the TCPA”), and the regulations promulgated thereunder. In support, Plaintiff

 alleges as follows:

                                  PRELIMINARY STATEMENT

         1.     Plaintiff brings this Class Action Complaint for damages, injunctive relief, and any

 other available legal or equitable remedies, resulting from the illegal actions of American

 Insurance Agencies Direct, LLC in negligently or willfully contacting Plaintiff on Plaintiff’s

 cellular telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.,

 (“TCPA”), thereby invading Plaintiff’s privacy.       Plaintiff alleges as follows upon personal

 knowledge as to herself and her own acts and experiences, and, as to all other matters, upon

 information and belief, including investigation conducted by her attorneys.

                                                   1
Case 0:19-cv-60956-BB Document 1 Entered on FLSD Docket 04/12/2019 Page 2 of 13



         2.     The TCPA was designed to prevent calls like the ones described within this

 complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints

 about abuses of telephone technology – for example, computerized calls dispatched to private

 homes – prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,

 744 (2012).

         3.     Additionally, the FCC has explicitly stated that the TCPA’s prohibition on

 automatic telephone dialing systems “encompasses both voice calls and text calls to wireless

 numbers including, for example, short message service (SMS) calls.” U.S.C.A. Const. Amend. 5;

 Telephone Consumer Protection Act of 1991, § 3(a), 47 U.S.C.A. § 227(b)(1)(A)(iii).

 Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165 (N.D. Cal. 2010)

         4.     In enacting the TCPA, Congress intended to give consumers a choice as to how

 creditors and telemarketers may call them and made specific findings that “[t]echnologies that

 might allow consumers to avoid receiving such calls are not universally available, are costly, are

 unlikely to be enforced, or place an inordinate burden on the consumer. TCPA, Pub.L. No. 102–

 243, § 11. Toward this end, Congress found that:

                [b]anning such automated or prerecorded telephone calls to the
                home, except when the receiving party consents to receiving the call
                or when such calls are necessary in an emergency situation affecting
                the health and safety of the consumer, is the only effective means of
                protecting telephone consumers from this nuisance and privacy
                invasion.

 Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838, at* 4

 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s purpose).

                                 JURISDICTION AND VENUE

        5.      This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C. §

 1331 and 47 U.S.C. § 227.

                                                 2
Case 0:19-cv-60956-BB Document 1 Entered on FLSD Docket 04/12/2019 Page 3 of 13



         6.      Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2), because a

 substantial part of the events or omissions giving rise to the claims in this case occurred in this

 District, including the transmission of the subject unauthorized text advertisements.

         7.      The Court has personal jurisdiction over AIA because it conducts business in this

 state, markets its services within this state, and has availed itself to the jurisdiction of the State of

 Florida by transmitting the subject unauthorized text advertisements to Plaintiff and Class

 Members in this state.

                                               PARTIES

         8.      Plaintiff’s domicile is in Broward County, Florida. Plaintiff is a citizen of the state

 of Florida.

         9.      Class Members are citizens of the state of Florida and throughout the United States.

         10.     Defendant, American Insurance Agencies Direct, LLC, is a Foreign Limited

 Liability Company. AIA lists its principal address at 5566 Broadcast Ct., in Sarasota, Florida

 34240. AIA is also registered in the state of Florida.

         11.     AIA employs insurance agents to promote and sell insurance products.

         12.     AIA promotes and markets insurance products, in part, by sending unsolicited text

 messages to wireless phone users.

         13.     AIA, directly or through other persons, entities or agents acting on its behalf,

 conspired to, agreed to, contributed to, authorized, assisted with, and/or otherwise caused all of

 the wrongful acts and omissions, including the dissemination of the unsolicited text messages that

 are the subject matter of this Complaint.




                                                    3
Case 0:19-cv-60956-BB Document 1 Entered on FLSD Docket 04/12/2019 Page 4 of 13



                                    FACTUAL ALLEGATIONS

         14.     At all times relevant, Plaintiff was a citizen of the State of Florida. Plaintiff is, and

 at all times mentioned herein was, a “person” as defined by 47 U.S.C. § 153 (39).

         15.     AIA is, and at all times mentioned herein was, a corporation and “persons,” as

 defined by 47 U.S.C. § 153 (39).

         16.     At all times relevant AIA conducted business in the State of Florida and in Broward

 County, within this judicial district.

         17.     AIA utilizes bulk SPAM text messaging, or SMS marketing, to send unsolicited

 text messages, marketing and advertising AIA’s insurance services, including at least 1 unsolicited

 text message to Plaintiff.

         18.     For example, on or about February 12, 2018, at approximately 11:18 a.m. (EST),

 AIA sent an unsolicited text message to Plaintiff’s cellular telephone ending in “6258”.

         19.     On or about March 5, 2018, at approximately 12:37 P.m. (EST), AIA sent another

 unsolicited text message to Plaintiff’s cellular telephone ending in “6258”.

         20.     On or about March 22, 2018, at approximately 11:23 a.m. (EST), AIA sent another

 unsolicited text message to Plaintiff’s cellular telephone ending in “6258”. All Text messages

 received are shown below:




                                                    4
Case 0:19-cv-60956-BB Document 1 Entered on FLSD Docket 04/12/2019 Page 5 of 13




        21.     Plaintiff was at no time given an option to “opt-out” of receiving future unsolicited

 text messages from AIA.

        22.     At no time did Plaintiff provide Plaintiff’s cellular phone number to AIA through

 any medium, nor did Plaintiff consent to receive such unsolicited text messages.

        23.     Plaintiff has never signed-up for, and has never used, AIA’s services, and has never

 had any form of business relationship with AIA.

        24.     Through the unsolicited SPAM text messages, AIA contacted Plaintiff on

 Plaintiff’s cellular telephone regarding an unsolicited service via an “automatic telephone dialing



                                                  5
Case 0:19-cv-60956-BB Document 1 Entered on FLSD Docket 04/12/2019 Page 6 of 13



 system,” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1) and prohibited by 47 U.S.C. §

 227(b)(1)(A).

        25.      Upon information and belief, this ATDS has the capacity to store or produce

 telephone numbers to be called, using a random or sequential number generator.

        26.      Upon information and belief, this ATDS has the capacity to store numbers on a list

 and to dial numbers from a list without human intervention.

        27.      This text message constituted a call that was not for emergency purposes as defined

 by 47 U.S.C. § 227(b)(1)(A)(i).

        28.      Plaintiff did not provide AIA or its agents prior express consent to receive text

 messages, including unsolicited text messages, to her cellular telephone, pursuant to 47 U.S.C.

        29.      The unsolicited text message by AIA, or their agents, violated 47 U.S.C. §

 227(b)(1).

        30.      AIA is and was aware that it is placing unsolicited text messages to Plaintiff and

 other consumers without their prior express consent.

        31.      Plaintiff was damaged by AIA’s text message. In addition to using Plaintiff’s

 cellular data, her privacy was wrongfully invaded, and Plaintiff has become understandably

 aggravated with having to deal with the frustration of repeated, unwanted robo-text messages

 forcing her to divert attention away from her work and other activities.

                                CLASS ACTION ALLEGATIONS

        32.      Plaintiff brings this class action under rules 23(a) and 23(b)(2) & (b)(3) of the

 Federal Rules of Civil Procedure on behalf of itself and of a similarly situated “Class” or “Class

 Members” defined as:

                 All persons in the United States who, within the four years prior to
                 the filing of this Complaint, were sent one or more text messages,

                                                  6
Case 0:19-cv-60956-BB Document 1 Entered on FLSD Docket 04/12/2019 Page 7 of 13



                from Defendant or anyone on Defendant’s behalf, to said person’s
                cellular telephone number, promoting Defendant’s services, without
                the recipients’ prior express written consent.

         33.    Excluded from the Class are: any Defendant, and any subsidiary or affiliate of that

 Defendant, and the directors, officers and employees of that Defendant or its subsidiaries or

 affiliates, and members of the federal judiciary.

         34.    This action has been brought and may properly be maintained as a class action

 against AIA pursuant to Rule 23 of the Federal Rules of Civil Procedure because there is a well-

 defined community of interest in the litigation and the proposed Class is easily ascertainable.

 Plaintiff reserves the right to amend the Class definition if discovery and further investigation

 reveal that any Class should be expanded or otherwise modified.

        35.     Numerosity: At this time, Plaintiff does not know the exact number of Class

 Members, but among other things, given the nature of the claims and that AIA’s conduct consisted

 of a standardized SPAM text messaging campaign electronically sent to particular telephone

 numbers, Plaintiff believes, at a minimum, there are greater than forty (40) Class Members.

 Plaintiff believes that the Class is so numerous that joinder of all members of the Class is

 impracticable and the disposition of their claims in a class action rather than incremental individual

 actions will benefit the Parties and the Court by eliminating the possibility of inconsistent or

 varying adjudications of individual actions.

        36.     Upon information and belief, a more precise Class size and the identities of the

 individual members thereof are ascertainable through AIA’s records, including, but not limited to

 AIA’s text and marketing records.

        37.     Members of the Class may additionally or alternatively be notified of the pendency

 of this action by techniques and forms commonly used in class actions, such as by published notice,



                                                     7
Case 0:19-cv-60956-BB Document 1 Entered on FLSD Docket 04/12/2019 Page 8 of 13



 e-mail notice, website notice, fax notice, first class mail, or combinations thereof, or by other

 methods suitable to this class and deemed necessary and/or appropriate by the Court.

        38.      Existence and Predominance of Common Questions of Fact and Law: There is

 a well-defined community of common questions of fact and law affecting the Plaintiff and

 members of the Class. Common questions of law and/or fact exist as to all members of the Class

 and predominate over the questions affecting individual Class members. These common legal

 and/or factual questions include, but are not limited to, the following:

              a. Whether, within the four years prior to the filing of this Complaint, AIA or its

                 agents sent any unsolicited text message/s (other than a message made for

                 emergency purposes or made with the prior express consent of the called party) to

                 a Class member using any automatic dialing and/or SMS texting system to any

                 telephone number assigned to a cellular phone service;

              b. How AIA obtained the numbers of Plaintiff and Class members;

              c. Whether the dialing system used to send the subject text message is an Automatic

                 Telephone Dialing System;

              d. Whether AIA engaged in telemarketing when it sent the text message which are the

                 subject of this lawsuit;

              e. Whether the text message sent to Plaintiff and Class Members violate the TCPA

                 and its regulations;

              f. Whether AIA willfully or knowingly violated the TCPA or the rules prescribed

                 under it;

              g. Whether Plaintiff and the members of the Class are entitled to statutory damages,

                 treble damages, and attorney fees and costs for AIA’s acts and conduct;



                                                  8
Case 0:19-cv-60956-BB Document 1 Entered on FLSD Docket 04/12/2019 Page 9 of 13



               h. Whether Plaintiff and members of the Class are entitled to a permanent injunction

                  enjoining AIA from continuing to engage in its unlawful conduct; and

               i. Whether Plaintiff and the Class are entitled to any other relief.

         39.      One or more questions or issues of law and/or fact regarding AIA’s liability are

 common to all Class Members and predominate over any individual issues that may exist and may

 serve as a basis for class certification under Rule 23(c)(4).

         40.      Typicality: Plaintiff’s claims are typical of the claims of the members of the Class.

 The claims of the Plaintiff and members of the Class are based on the same legal theories and arise

 from the same course of conduct that violates the TCPA.

         41.      Plaintiff and members of the Class each received at least one SPAM text

 advertisement, promoting insurance products, which contained no purported opt-out notice, which

 AIA sent or caused to be sent to Plaintiff and the members of the Class.

         42.      Adequacy of Representation: Plaintiff is an adequate representative of the Class

 because Plaintiff’s interests do not conflict with the interests of the members of the Class. Plaintiff

 will fairly, adequately and vigorously represent and protect the interests of the members of the

 Class and has no interests antagonistic to the members of the Class. Plaintiff has retained counsel,

 who are competent and experienced in litigation in the federal courts, TCPA litigation and class

 action litigation.

         43.      Superiority: A class action is superior to other available means for the fair and

 efficient adjudication of the claims of the Class. While the aggregate damages which may be

 awarded to the members of the Class are likely to be substantial, the damages suffered by

 individual members of the Class are relatively small. As a result, the expense and burden of

 individual litigation makes it economically infeasible and procedurally impracticable for each



                                                    9
Case 0:19-cv-60956-BB Document 1 Entered on FLSD Docket 04/12/2019 Page 10 of 13



  member of the Class to individually seek redress for the wrongs done to them. Plaintiff does not

  know of any other litigation concerning this controversy already commenced against AIA by any

  member of the Class. The likelihood of the individual members of the Class prosecuting separate

  claims is remote. Individualized litigation would also present the potential for varying, inconsistent

  or contradictory judgments, and would increase the delay and expense to all parties and the court

  system resulting from multiple trials of the same factual issues. In contrast, the conduct of this

  matter as a class action presents fewer management difficulties, conserves the resources of the

  parties and the court system, and would protect the rights of each member of the Class. Plaintiff

  knows of no difficulty to be encountered in the management of this action that would preclude its

  maintenance as a class action.

         44.     Class-Wide Injunctive Relief and Rule 23(b)(2): Moreover, as an alternative to

  or in addition to certification of the Class under Rule 23(b)(3), class certification is warranted

  under Rule 23(b)(2) because AIA has acted on grounds generally applicable to Plaintiff and

  members of Class, thereby making appropriate final injunctive relief with respect to Plaintiff and

  Class Members as a whole. Plaintiff seeks injunctive relief on behalf of Class Members on grounds

  generally applicable to the entire Class in order to enjoin and prevent Defendant AIA’s ongoing

  violations of the TCPA, and to order AIA to provide notice to them of their rights under the TCPA

  to statutory damages and to be free from unwanted text messages.

                                  COUNT I
          VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                              47 U.S.C. § 227(b)

         45.     Plaintiff incorporates by reference all of the allegations contained in paragraphs 1

  through 44 of this Complaint as though fully stated herein.




                                                   10
Case 0:19-cv-60956-BB Document 1 Entered on FLSD Docket 04/12/2019 Page 11 of 13



           46.   It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system. . .to any telephone number assigned to a . . .cellular telephone

  service . . .” 47 U.S.C. § 227(b)(1)(A)(iii).

           47.   The text message sent to Plaintiff was made without regard to whether or not

  Defendant had first obtained express permission. In fact, Defendant did not have prior express

  consent to send text messages to the cell phones of Plaintiff and the other members of the putative

  Class.

           48.   Defendant has, therefore, violated Sec. 227(b)(1)(A)(iii) of the TCPA by using an

  automatic telephone dialing system to send non-emergency text messages to the cell phones of

  Plaintiff and the other members of the putative Class without their prior express written consent.

           49.   The foregoing acts and omissions of AIA constitutes numerous and multiple

  violations of the TCPA, including but not limited to each and every one of the above-cited

  provisions of 47 U.S.C. § 227 et seq.

           50.   As a result of AIA’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff and

  the Class are entitled to an award of $500.00 in statutory damages, for each and every violation,

  pursuant to 47 U.S.C. § 227(b)(3)(B).

           51.   Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting such

  conduct in the future.

           WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the Class

  members relief against AIA, as set forth in the Prayer for Relief below.




                                                   11
Case 0:19-cv-60956-BB Document 1 Entered on FLSD Docket 04/12/2019 Page 12 of 13



                                     COUNT II
                     KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                       TELEPHONE CONSUMER PROTECTION ACT
                                  47 U.S.C. § 227(b)

         52.      Plaintiff incorporates by reference all of the allegations contained in paragraphs 1

  through 42 and 46 – 48 of this Complaint as though fully stated herein.

         53.      At all relevant times, Defendant knew or should have known that its conduct as

  alleged herein violated the TCPA.

         54.      Defendant knew that it did not have prior express consent to send these texts, and

  knew or should have known that its conduct was a violation of the TCPA.

         55.      Because Defendant knew or should have known that Plaintiff and Class Members

  did not give prior express consent to receive autodialed texts, the Court should treble the amount

  of statutory damages available to Plaintiff and members of the putative Class pursuant to §

  227(b)(3) of the TCPA.

         56.      As a result of AIA’s knowing and/or willful violations of 47 U.S.C. § 227(b),

  Plaintiff and The Class are entitled to an award of $1,500.00 in statutory damages, for each and

  every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

         57.      Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting such

  conduct in the future.

         WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the Class

  members relief against AIA, as set forth in the Prayer for Relief below.

                                         PRAYER FOR RELIEF
         WHEREFORE, Plaintiff requests that the Court enter judgment in Plaintiff’s favor and in

  favor of the class, against AIA for:

               a. An order certifying this case as a class action, certifying Plaintiff as representative


                                                    12
Case 0:19-cv-60956-BB Document 1 Entered on FLSD Docket 04/12/2019 Page 13 of 13



                of the Class, and designating Plaintiff’s attorneys Class counsel;

            b. Statutory damages of $500 per text;

            c. Willful damages at $1,500 per text;

            d. A declaration that AIA’s practices described herein violate the Telephone

                Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A)(iii);

            e. An injunction prohibiting AIA’s from using an automatic telephone dialing system

                to text numbers assigned to cellular telephones without the prior express written

                consent of the called party;

            f. Reasonable attorney’s fees and costs; and

            g. Such further and other relief as this Court deems reasonable and just.

                                  DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury.


  Dated: April 12, 2019                        Respectfully submitted,

                                               /s/ Seth M. Lehrman
                                               Seth M. Lehrman (FBN 132896)
                                               E-mail: seth@epllc.com
                                               EDWARDS POTTINGER LLC
                                               425 North Andrews Avenue, Suite 2
                                               Fort Lauderdale, FL 33301
                                               Telephone: 954-524-2820
                                               Facsimile: 954-524-2822

                                               Attorneys for Plaintiff




                                                 13
